

115 HJ 33 IH: Proposing an amendment to the Constitution of the United States relative to equal rights for men and women.
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 33IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mrs. Carolyn B. Maloney of New York (for herself, Mr. Brendan F. Boyle of Pennsylvania, Ms. Jackson Lee, Mr. Sarbanes, Mr. Conyers, Ms. Castor of Florida, Mr. Frelinghuysen, Mr. Danny K. Davis of Illinois, Mr. Courtney, Mr. Takano, Mr. Higgins of New York, Mr. Gallego, Mr. Crowley, Mr. Nadler, Mr. Crist, Mr. Connolly, Mr. Clay, Mr. Cummings, Mrs. Watson Coleman, Mr. Dent, Ms. Lofgren, Mr. Gottheimer, Mr. Huffman, Mr. Thompson of Mississippi, Mr. McEachin, Mr. Kind, Ms. Blunt Rochester, Mr. Johnson of Georgia, Ms. Shea-Porter, Mr. Walz, Ms. Fudge, Mr. DeSaulnier, Mr. Grijalva, Mr. Hastings, Mr. Raskin, Mr. Jeffries, Ms. Kuster of New Hampshire, Ms. Kelly of Illinois, Mr. Schiff, Mr. Bishop of Georgia, Mr. Reed, Mr. Lance, Mr. Hoyer, Mr. Delaney, Mr. Larson of Connecticut, Mr. Pallone, Mrs. Dingell, Mrs. Lowey, Mr. Norcross, Ms. Meng, Mr. Lawson of Florida, Mr. Deutch, Mr. Espaillat, Ms. Clarke of New York, Mr. Larsen of Washington, Mr. Keating, Ms. Adams, Mrs. Lawrence, Ms. Wilson of Florida, Ms. Matsui, Mrs. Davis of California, Ms. Sánchez, Mr. Cicilline, Ms. Bonamici, Ms. Lee, Mr. Kildee, Ms. Eshoo, Mr. Kennedy, Mr. McGovern, Ms. Norton, Miss Rice of New York, Mr. Swalwell of California, Mr. Engel, Mr. Sires, Mr. Ted Lieu of California, Mr. Pocan, Ms. DeGette, Ms. Tsongas, Mr. Lynch, Ms. Michelle Lujan Grisham of New Mexico, Mr. Aguilar, Mr. Cárdenas, Ms. Schakowsky, Mr. Beyer, Mr. Cooper, and Mr. Cohen) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States relative to equal rights for men
			 and women.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.Women shall have equal rights in the United States and every place subject to its jurisdiction. Equality of rights under the law shall not be denied or abridged by the United States or by any State on account of sex.
 2.Congress and the several States shall have the power to enforce, by appropriate legislation, the provisions of this article.
 3.This amendment shall take effect two years after the date of ratification. . 